DETAILED ACTION
Response to Arguments
Applicant’s arguments have been considered but are moot in light a new ground of rejections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, following 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register / Vol. 79, No. 241 / Tuesday, December 16),  claim 1 is analyzed in steps below:
Step 1:   It claims a method, thus falls into one of the statutory categories.
Step 2A: Claim limitations “ obtaining,  a first image of a physical object in a scene which is associated with a three-dimensional (3D) world coordinate frame; marking, on the first image, a plurality of vertices associated with the physical object, wherein a vertex has 3D coordinates based on the 3D world coordinate frame; obtaining a plurality of second images of the physical object in the scene while changing one or more characteristics of the scene; and displaying a respective second image of the physical object in the scene by:  projecting the marked plurality of vertices associated with physical object onto the respective second image; and indicating  a two-dimensional (2D) bounding area which is associated with the physical object and includes the marked vertices  “ draws to  collecting information, analyzing it, and displaying certain results of the collection, which is identified  as abstract idea in MPEP 2106.06(g)(3) and MPEP 2106.05(h) vi.
Step 2B: The additional elements of “a recording device” and “display on the recording device”   are specified at a high level of generality in instant disclosure, for example in [0034], “the recording 
	Dependent claims 1-8, 13-14, 16-17 recite further detail of data collection and more generic hardware details of the recording device, do not add more meaningful limitations to claim 1, thus are rejected for the same reason.

	It is noted however, claim 9 is significantly more because they cited positively “training, based on the collection of training data, a convolutional neural network “in claimed subject matter.
	Claims 10-12 are also significantly more since they recite the limitations in claim 9.
	
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661